                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


DAVID SIMS                                                                             PLAINTIFF


v.                                  Case No. 6:19-cv-06034


JASON WATSON, et al.                                                               DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed on May 9, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 11. Judge Ford recommends that this matter be dismissed without prejudice for failure to

state a claim. Judge Ford also recommends that the Clerk of Court be directed to place a 28 U.S.C.

§ 1915(g) strike flag on the case because the dismissal of this case would constitute a strike under

§ 1915(g). Plaintiff filed timely objections. ECF No. 13. However, those objections are not specific

and do not otherwise call into question Judge Ford’s findings and conclusions. Accordingly, upon

review, the Court overrules Plaintiff’s objections and adopts Judge Ford’s Report and

Recommendation in toto. Therefore, this matter is DISMISSED WITHOUT PREJUDICE.

Further, the Clerk of Court is directed to place a 28 U.S.C. § 1915(g) strike flag on the case.

       IT IS SO ORDERED, this 18th day of June, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
